Title: From George Washington to Colonel Josias Carvil Hall, 4 May 1778
From: Washington, George
To: Hall, Josias Carvil


                    
                        Sir
                        Head Quarters Valley Forge 4th May 1778
                    
                    I desire you will immediately proceed to the State of Maryland and use your utmost endeavours to have the Recruits collected and marched to join their respective Regiments. I shall be glad to hear, as soon as you have informed yourself, what number of Men have been recruited in the State—what are the prospects, and whether you think the intended draught will have a speedy and the desired Effect. I am Sir Yr most obt Servt.
                